Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of the defendant under the Fifth and Fourteenth Amendments were denied when the Trial Judge refused to apply Escobedo v. Illinois (378 U. S. 478) in determining the voluntariness of defendant’s statements. The Court of Appeals considered the defendant’s argument and held that the trial court correctly found Escobedo to be inapplicable to the facts of this case and, therefore, that there was no violation of defendant’s constitutional rights. [See 25 N Y 2d 753.]